Citation Nr: 9934390	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of severance of special monthly pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to special 
monthly pension was severed.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist appellants in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the most recent Supplemental Statement 
of the Case issued by the RO that addresses the issue of 
propriety of a severance of special monthly pension was 
issued in April 1998.  Subsequent to that Supplemental 
Statement of the Case, evidence has been added to the 
appellant's claim folder, to include a May 1998 letter 
received from Dr. Charles E. Hood.  Any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  A review of the 
claims folder indicates that no such waiver has been 
received.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The appellant has not 
submitted a written waiver of RO consideration of that 
evidence.  Therefore, this claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.


Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issues on 
appeal, taking into consideration the 
information received from the appellant 
subsequent to the April 1998 Supplemental 
Statement of the Case.

2.  Following completion of the 
foregoing, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

3. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





